DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of fermentation vessels must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shin et al. (US 2018/0072972 A1).
Re: Claim 1, Shin discloses the claimed invention including A beverage dispensing system for naturally carbonated beverages, comprising:
a cabinet (401) (Fig. 1A) ;
the cabinet comprising a cooling element and a heating element (Para. 76 may include cooling and heating elements, teaching an embodiment with both); and
a fermentation vessel (102) positioned within the cabinet (Fig. 2A-2C, Para. 72, fermentation vessel within);
wherein the cooling element and the heating element maintain the fermentation vessel within a temperature range for a fermentation process therein and wherein the cooling element cools the fermentation vessel to stop the fermentation process (Para. 76, heating and cooling elements maintain temperature in range for fermentation).
Re: Claim 2, Shin discloses the claimed invention including the cabinet comprises an air circulation device (112) therein (Fig. 2A, Para. 76, fans for air circulation).
Re: Claim 3, Shin discloses the claimed invention including comprising a pressure switch (109, 113) in communication with fermentation vessel (Para. 82, pressure switch).
Re: Claim 4, Shin discloses the claimed invention including a controller (120) in communication with the pressure switch and wherein the controller turns off the heating element and turns on the cooling element when the pressure within the fermentation vessel reaches a predetermined level (Fig. 1E, 3B, Para. 89, based on pressure, temperature is adjusted).
Re: Claim 5, Shin discloses the claimed invention including an indicator (126) in communication with the controller (Fig. 1E, display).
Re: Claim 6, Shin discloses the claimed invention including the fermentation vessel comprises a quick disconnect thereon (Depicted in Fig. 5B, Para. 115, quick disconnect for quick removal).
Re: Claim 7, Shin discloses the claimed invention including the fermentation vessel comprises a fermentation tank (102) (Fig. 2C, tank).
Re: Claim 8, Shin discloses the claimed invention including the fermentation tank comprises a dip tube (1103) therein (Depicted Figs. 5A-5B).
Re: Claim 9, Shin discloses the claimed invention including the fermentation tank comprises a tap (117) in communication therewith (Para. 75, tap).
Re: Claim 10, Shin discloses the claimed invention including the fermentation tank comprises a pressure reducing device (109) in communication therewith (Para. 75, relieves pressure).
Re: Claim 13, Shin discloses the claimed invention including the heating element and the cooling element maintain the cabinet from about seventy-five (75° F.) to about eighty-five (85° F.) degrees Fahrenheit (about 23.9° C. to about 29.4° C.) (Para. 96 any desired temperature). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to maintain the cabinet from about seventy-five (75° F.) to about eighty-five (85° F.), since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re: Claim 14, Shin discloses the claimed invention including the cooling element may cool the cabinet to about thirty-six (36° F.) degrees Fahrenheit (about 2.2° C.) (Para. 96 any desired temperature). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to maintain a cabinet about 36 degrees, since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re: Claim 15, Shin discloses the claimed invention including a method of producing a beverage with natural carbonation, comprising:
placing a sugar containing liquid in a fermentation vessel (Para. 73, sugar containing liquid in vessel);
maintaining the fermentation vessel within a temperature range until the pressure therein reaches a predetermined level (Fig. 3B, maintaining a temp range for desired pressure); cooling the fermentation vessel (Para. 76, cooling); and dispensing the beverage from the fermentation vessel (Para. 75, delivering completed beverage).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2018/0072972 A1) as applied to claim 1 above, and further in view of Mitchell et al. (US 2017/0029752 A1).
Re: Claim 11, Shin discloses the claimed invention except for a plurality of fermentation vessels. However, Mitchell teaches a plurality of fermentation vessels may be used (Para. 20, one or more vessels may be implemented)
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a plurality of fermentation vessels as taught by Mitchell, since such a modification allows the device to prepare either two separate recipes or an additional amount of one, and further it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2018/0072972 A1) as applied to claim 1 above, and further in view of Naish (US Patent No. 4,754,698).
Re: Claim 12, Shin discloses the claimed invention except for specifying the material the fermentation vessel is made from. However, Naish teaches that a fermentation vessel comprises a steel, a glass, or a thermoplastic (Col. 2, lines 1-4, metal, glass, or plastic).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use steel, glass, or thermoplastic as taught by Niash, since the court has held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hood, Young, Frye, McMahon, Watson, Griscik, and Showalter are cited disclosing devices with controlled fermentation vessels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754